     Case 3:18-cv-00461-RCJ-WGC Document 88 Filed 01/04/21 Page 1 of 2




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     CHURCHILL COUNTY AND
 6   BENJAMIN TROTTER
                                 UNITED STATES DISTRICT COURT
 7
 8                                      DISTRICT OF NEVADA

 9    MICHAEL ERWINE, an individual,                         CASE NO. 3:18-cv-00461-RCJ-WGC
10                                        Plaintiff,
                                                ORDER FOR
11
      vs.                                       EXTENSION OF TIME TO FILE
12                                              OPPOSITION TO MOTION FOR
      CHURCHILL COUNTY, a political subdivision PRESUMPTION AND ADVERSE
13    of the State of Nevada; CHURCHILL COUNTY JURY INSTRUCTION DUE TO
14    SHERIFF BENJAMIN TROTTER; and DOES 1 SPOILATION OF EVIDENCE
      through 10 inclusive,                     [ECF. NO. 84]
15
                                         Defendants.
16
17
            COMES NOW Plaintiff, MICHAEL ERWINE, and Defendants, CHURCHILL
18
     COUNTY and BENJAMIN TROTTER, by and through their undersigned attorneys of record,
19
     and hereby stipulate and agree that Defendants shall have an extension of time from January 4th,
20
21   2021, through January 12th, 2021, in which to file an opposition to Plaintiff’s Motion for

22   Presumption and Adverse Jury Instruction Due to Spoliation of Evidence [ECF NO. 84].
23
     ///
24
     ///
25
26   ///

27   ///
28   ///



                                                       -1-
     Case 3:18-cv-00461-RCJ-WGC Document 88 Filed 01/04/21 Page 2 of 2




            The parties hereby stipulate and agree that this request is not made for any improper
 1
 2   purpose or for purposes of delay and that no party shall be prejudiced by same.

 3    DATED this 29th day of December, 2020.          DATED this 29th day of December, 2020.
 4
      LUKE ANDREW BUSBY, LTD                          THORNDAL ARMSTRONG
 5                                                    DELK BALKENBUSH & EISINGER

 6    By: / s / Luke A. Busby                         By: / s / Katherine F. Parks
 7       Luke A. Busby, Esq.                             Katherine F. Parks, Esq.
         State Bar No. 10319                             State Bar No. 6227
 8       316 California Ave #82                          6590 S. McCarran Blvd., Suite B
         Reno, Nevada 89509                              Reno, Nevada 89509
 9       Attorney for Plaintiff                         Attorneys for Defendants
10       Michael Erwine                                 Churchill County and Benjamin Trotter

11
                                                 ORDER
12
13          IT IS SO ORDERED.

14          DATED: January 4, 2021.
15
16                                                _____________________________________
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
